DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 201230431 Y). Foreign reference previously provided with IDS, translation attached.
As to claim 1, Wang discloses: A power module assembly (Fig. 1-4), comprising: 
a power module 6 (IGBT; par. 0030, 0031 of translation) and a capacitor module 2, the power module and the capacitor module being configured to be detachably connected (at least by fastener 17); 
the power module comprises: a first bus bar 3a, 3b, 3’a, 3’b, comprising a first connection portion 3’a, 3’b and a first installation portion 3a, 3b connected to the first connection portion, wherein, the first connection portion is extended along a first direction (vertically), and the first installation portion is extended along a second direction (horizontally) different from the first direction; 
the capacitor module comprises: a second bus bar 5a, 5b, comprising a second connection portion (vertical portions of 5a, 5b) and a second installation portion (horizontal portion of 5a, 5b) connected to the second connection portion, wherein the second connection portion is extended along the first direction, and the second installation portion is extended along the second direction; the first connection portion and the second connection portion are connected by a fastener 17.
As to claim 14, Wang discloses: A converter (capacitors inherently convert some aspect of the circuit flowing across them - e.g., current, voltage, waveform, resistance, heat, etc.), comprising a power module assembly (Fig. 1-4), wherein the power module assembly comprises: 
a power module 6 (IGBT; par. 0030, 0031 of translation) and a capacitor module 2, the power module and the capacitor module being configured to be detachably connected (at least by fastener 17); 
the power module comprises: a first bus bar 3a, 3b, 3’a, 3’b, comprising a first connection portion 3’a, 3’b and a first installation portion 3a, 3b connected to the first connection portion, wherein, the first connection portion is extended along a first direction (vertically), and the first installation portion is extended along a second direction (horizontally) different from the first direction; 
the capacitor module comprises: a second bus bar 5a, 5b, comprising a second connection portion (vertical portions of 5a, 5b) and a second installation portion (horizontal portion of 5a, 5b) connected to the second connection portion, wherein the second connection portion is extended along the first direction, and the second installation portion is extended along the second direction; the first connection portion and the second connection portion are connected by a fastener 17.
Regarding the preamble, “A converter”, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.
In the instant case, the limitation “converter” merely recites the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. Accordingly, the preamble is not considered a limitation and is of no significance to claim construction. 
 Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
As to claims 2 and 16, Wang discloses: wherein, the first bus bar and the second bus bar are both laminated bus bars (see Figures).
As to claims 3 and 17, Wang discloses: wherein, the first connection portion comprises a first positive conductive layer 3’a (par. 0030-0031) and a first negative conductive layer 3’b, and the second connection portion comprises a second positive conductive layer 5a and a second negative conductive layer 5b; 
wherein, the first positive conductive layer 3’a, the first negative conductive layer 3’b, the second positive conductive layer 5a and the second negative conductive layer 5b are arranged successively (from left to right in Fig. 1; see par. 0031 – each 3’a is joined to 5a, and each 3’b is joined to 5b, thus the pairs of connections are arranged positive-negative-positive-negative from left to right in succession), 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 201230431 Y) as applied to claims 2 and 16 above, and further in view of Wen (US 20150340157 A1).
As to claims 4 and 18, Wang does not explicitly disclose: wherein, the capacitor module further comprises a plurality of DC capacitors, wherein part of the plurality of DC capacitors are installed on a front surface of the second installation portion, and other part of the plurality of DC capacitors are installed on a rear side of the second installation portion.
However, Wen suggests providing:
wherein, the capacitor module 100-500 (Fig. 1-5D) further comprises a plurality of DC capacitors 120-520 (par. 0034), wherein part of the plurality of DC capacitors are installed on a front surface of the second installation portion 140-540, and other part of the plurality of DC capacitors are installed on a rear side of the second installation portion;
in order to provide an important part of a power converter (par. 0006); and
in order to increase the number of capacitors, boost the assembly speed, reduce manufacturing cost, and reduce the size of the direct-current capacitor module (par. 0034-0035).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang as suggested by Wen, e.g., providing:
wherein, the capacitor module further comprises a plurality of DC capacitors, wherein part of the plurality of DC capacitors are installed on a front surface of the second installation portion, and other part of the plurality of DC capacitors are installed on a rear side of the second installation portion;
in order to provide an important part of a power converter; and
in order to increase the number of capacitors, boost the assembly speed, reduce manufacturing cost, and reduce the size of the direct-current capacitor module.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claims 5 and 19, the obvious modification of Wang in view of Wen above discloses: wherein, the plurality of DC capacitors are evenly distributed in an array form on the front side and the rear side of the second installation portion (see Fig. 1A-5D of Wen).

Claim(s) 6, 9-10, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 201230431 Y) as applied to claims 1 and 14 above, and further in view of Guan (US 20130271941 A1).
As to claims 6 and 20, Wang does not explicitly disclose: wherein, the power module further comprises a three-phase insulated gate bipolar transistor module, and the three-phase insulated gate bipolar transistor module comprises a first phase sub-module, a second phase sub-module and a third phase sub-module; the three-phase insulated gate bipolar transistor module is connected to the first installation portion.
However, Guan suggests providing:
wherein, the power module further comprises a three-phase insulated gate bipolar transistor module (Fig. 16; par. 0092, 0094), and the three-phase insulated gate bipolar transistor module comprises a first phase sub-module A, a second phase sub-module B and a third phase sub-module C; the three-phase insulated gate bipolar transistor module is connected to the first installation portion 13/14/15;
in order to provide a three phase converter (par. 0092).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang as suggested by Guan, e.g., providing:
wherein, the power module further comprises a three-phase insulated gate bipolar transistor module, and the three-phase insulated gate bipolar transistor module comprises a first phase sub-module, a second phase sub-module and a third phase sub-module; the three-phase insulated gate bipolar transistor module is connected to the first installation portion;
in order to provide a three phase converter.
As to claim 9, the obvious modification of Wang in view of Guan above discloses:
wherein, the power module further comprises a heat dissipation device 7 (Fig. 1-4; Wang): the heat dissipation device is disposed in parallel (upper surface extends left to right in Fig. 1 and 3; parallel with 3a, 3b; alternatively, copper bar portion 4b in Fig. 3 may also be construed as a heat dissipation device, copper bar will dissipate heat at least indirectly from the other busbars and components) with the first installation portion 3a, 3b, and is configured to dissipate heat from the three-phase insulated gate bipolar transistor module (7 is a water cooled radiator for the IGBT’s; see par. 0030 of Wang).
As to claim 10, the obvious modification of Wang in view of Guan above does not explicitly disclose:
wherein, the first phase sub-module, the second phase sub-module, and the third phase sub-module are all located between the heat dissipation device and the first installation portion.
However, Guan suggests providing:
wherein a phase sub-module is located between the heat dissipation device 10 (see par. 0047; Fig. 9-10, 16) and the busbar portions 11/12/13/14/15;
in order to dissipate heat from the IGBT modules (via heat sink; par. 0069).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang in view of Guan as suggested by Guan, e.g., providing:
wherein, the first phase sub-module, the second phase sub-module, and the third phase sub-module are all located between the heat dissipation device and the first installation portion;
in order to dissipate heat from the IGBT modules.
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 12, the obvious modification of Wang in view of Guan above discloses:
wherein, the second phase sub-module is a middle phase sub-module of the three-phase insulated gate bipolar transistor module (see phase B in Fig. 16 of Guan).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 201230431 Y) as applied to claim 1 above, and further in view of Papoi (US 3857044 A).
As to claim 13, Wang discloses: a sheet structure 1, 12 and a positioning component 11; the sheet structure comprises a first sheet structure 1 and a second sheet structure 12, wherein the power module is surrounded by the first sheet structure, and the capacitor module is surrounded by the second sheet structure; and the positioning component is configured to position the first sheet structure and the second sheet structure (see par. 0031).
Wang does not explicitly disclose:
wherein the sheet structures are sheet metal structures.
However, Papoi suggests using sheet metal to provide a housing 10 (col. 3, lines 13-16).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang as suggested by Papoi, e.g., providing:
wherein the sheet structures are sheet metal structures;
in order to form the structures from a conventional housing material.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 201230431 Y) as applied to claim 14 above, and further in view of Kwon (US 20170188484 A1).
As to claim 15, Wang does not explicitly disclose: a cabinet; 
the cabinet comprises a cabinet door, and the cabinet door is disposed on an operable side of the fastener.
However, the operable side of the fastener 17 (Wang) also provides access to the fasteners 15, power module 6, and water-cooled radiator 7 (see Fig. 1). 
Kwon suggests providing:
a cabinet 1 (Fig. 1); 
the cabinet comprises a cabinet door 18;
in order to enclose and provide access to a power conversion system (par. 0055).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang as suggested by Kwon, e.g., providing:
the cabinet comprises a cabinet door, and the cabinet door is disposed on an operable side of the fastener;
in order to enclose and provide access to the power conversion system, and in order to provide access to the fasteners 17, the fasteners 15, the power module 6, and the water-cooled radiator 7 (of Wang).
Additionally, it has been held that rearranging parts of an invention (e.g., relationship between the door and the fastener) involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 7-8 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 7-8 and 11, the allowability resides in the overall structure of the device as recited in the dependent claims 7, including all of the limitations of their base claims and intervening claims, and at least in part, because claim 7 recite the following limitations: 
“wherein, in the first installation portion, a length of a portion connected to the second phase sub-module is longer than a length of a portion connected to the first phase sub-module and a length of a portion connected to the third phase sub-module.”
US 20140062210 A1, US 20140111959 A1, US 20110308834 A1, and US 20060007720 A1 disclose conventional power module arrangements.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/Examiner, Art Unit 2835